Citation Nr: 0704400	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  03-12 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the request for waiver of recovery of overpayment of 
non-service connected disability pension benefits in the 
original calculated amount of $39,973.00 was timely.  


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by  the Committee 
on Waivers and Compromises (Committee) located at the 
Department of Veterans Affairs (VA) Debt Management Center 
(DMC) in St. Paul, Minnesota.  The case is currently under 
the jurisdiction of the Regional Office (RO) in New Orleans, 
Louisiana.

The issue on appeal was originally before the Board in March 
2006 when it was remanded for additional evidentiary 
development.  


FINDINGS OF FACT

1.  The veteran was notified of his overpayment by a letter 
dated November 12, 2001.

2.  The veteran's request for a waiver was received on June 
10, 2002.


CONCLUSION OF LAW

The veteran's request for waiver of recovery of overpayment 
of non-service connected pension benefits in the original 
calculated amount of $39,973.00, was not timely filed, and a 
waiver may not be granted.  38 U.S.C.A. § 5302(b) (West 
2002); 38 C.F.R. § 1.964(e) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and implementing regulations at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2006).  However, in Barger v. 
Principi, 16 Vet. App. 132 (2002), the United States Court of 
Appeals for Veterans Claims (Court) held that the VCAA, with 
its expanded duties, does not apply to cases involving the 
waiver of recovery of overpayment claims.  Therefore, the 
VCAA and its implementing regulations do not apply in this 
matter.  Additionally, the disposition of this case is based 
on the operation of law.  The Court has held that the VCAA 
has no effect on an appeal where the law is dispositive of 
the matter.  See Manning v. Principi, 16 Vet. App. 534  
(2002). 

Analysis

VA law provides that requests for waiver of an indebtedness 
shall be considered if made within 180 days following the 
date of a notice of indebtedness, but that the 180-day period 
may be extended if the individual requesting waiver 
demonstrates that, as a result of an error by either VA or 
the postal authorities or due to other circumstances beyond 
the debtor's control, there was a delay in receipt of the 
notification of indebtedness beyond the time customarily 
required for mailing.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.

The Court has held that 38 U.S.C.A. § 5302(a) requires that 
VA specify the preliminary determination as to the amount of 
debt in the notification of indebtedness, and that such 
notification is the event which triggers the 180-day time 
limit to request a waiver.  See Narron v. West, 13 Vet. App. 
223 (1999).

VA regulations provide that notice means written notice sent 
to a claimant or payee at his or her latest address of 
record.  38 C.F.R. § 3.1(q).  The Court has held that in the 
absence of clear evidence to the contrary, the law presumes 
the regularity of the administrative process.  YT v. Brown, 9 
Vet. App. 195 (1996); Mindenhall v. Brown, 7 Vet. App. 271 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62 (1992)).  
The Court specifically held that a statement by a claimant, 
standing alone, is not sufficient to rebut the presumption of 
regularity in RO operations.

When all the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The evidence of record indicates that a March 1998 rating 
decision awarded the veteran non-service connected pension.  
In 2001, the RO determined that the veteran had been 
receiving Social Security benefits since 1996 and that he was 
not entitled to receive non-service connected pension as his 
income exceeded the amount allowed by law.  The DMC sent the 
veteran notification of the overpayment and notice of his 
rights to request a waiver on November 12, 2001.  

On June 10, 2002, the veteran submitted correspondence 
indicating that he desired waiver of VA's collection of the 
overpayment of non-service connected pension benefits.  

In July 2002, the Committee denied the veteran's request for 
waiver of recovery of the overpayment, finding that it was 
not timely inasmuch as the June 10, 2002 waiver request was 
made more than 180 days after the November 12, 2001 DMC 
correspondence that notified him of the overpayment of VA 
non-service connected pension benefits.  

An April 2006 Memorandum associated with the claims file 
indicates that the author, who is a VA employee, certified 
that the first demand letter for the overpayment in question, 
which contained Notice of Rights, was mailed to the veteran 
on November 12, 2001.  The author certified that the DMC's 
correspondence was not returned due to an incorrect address.  

There is no evidence of a delay in the veteran's receipt of 
the notification of indebtedness beyond the time customarily 
required for mailing due to VA or postal authority error or 
due to other circumstances beyond his control.   

The veteran does not dispute that he received the November 
12, 2001 notification of the overpayment and the time limit 
within which to request a waiver.  In his July 2002 notice of 
disagreement, he indicated that he did not understand the 
correspondence but his lack of understanding seemed to 
revolve around payments he was receiving from Social Security 
and not about the timing to request his appellate rights.  
The veteran's understanding or lack thereof regarding his 
receipt of Social Security payments does not change the fact 
that he received notification of the overpayment and proposed 
collection of the outstanding amount and he did not file a 
timely request for waiver.  

Thus, the Board finds that the veteran received proper 
notification of the overpayment indebtedness and his right to 
request a waiver of recovery of the debt at his address of 
record; that the 180-day time limit to request waiver was 
triggered on November 12, 2001; and that, hence, his ultimate 
request for waiver on June 10, 2002, was not timely filed.  


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


